      Case: 3:19-cv-01934-WHB Doc #: 26 Filed: 09/30/20 1 of 3. PageID #: 778




                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISON


    STEVEN ALEXANDER RUSSELL,                    )   CASE NO. 3:19-CV-01934
                                                 )
                                                 )
               Plaintiff,
                                                 )   MAGISTRATE JUDGE
                                                 )   WILLIAM H. BAUGHMAN, JR.
        v.
                                                 )
                                                 )   MEMORANDUM OPINION AND
    COMMISSIONER OF SOCIAL
                                                 )   ORDER
    SECURITY,
                                                 )
                                                 )
               Defendant.


        Before me1 is an action by Steven A. Russell under 42 U.S.C. § 405(g) and §1383

seeking judicial review of a June 8, 2018 decision by the Commissioner of Social Security

that denied Russell’s application for disability insurance benefits and supplemental security

income.2 The Commissioner has answered3 and filed the transcript of the administrative

proceedings.4 Under terms of my initial5 and procedural6 orders, the parties briefed their




1
  The parties consented to my exercise of jurisdiction (ECF No. 16) and the matter was
transferred to me by United States District Judge James G. Carr in a non-document order
entered December 6, 2019.
2
  ECF No. 1.
3
  ECF No. 11.
4
  ECF No. 12.
5
  ECF No. 7.
6
  ECF No. 13.
                                             1
     Case: 3:19-cv-01934-WHB Doc #: 26 Filed: 09/30/20 2 of 3. PageID #: 779




positions,7 filed fact sheets,8 met and conferred with a goal of reducing the matters at issue9

and participated in a telephonic oral argument.10

       That said, however, I note initially by way of background that in 2018 the United

States Supreme Court in Lucia v. Securities & Exchange Commission11 ruled that ALJs of

the Securities and Exchange Commission had not been appointed in a constitutionally valid

manner and that cases involving such invalidly appointed ALJs must be remanded for de

novo adjudication by a different, properly appointed ALJ.12 In anticipation of similar

challenges to decisions of Social Security ALJs, the Acting Commissioner of Social

Security ratified the appointments of all Social Security ALJs on July 16, 2018.13 As noted

above, the ALJ in this matter entered a decision on June 8, 2018, or before the remedial

ratification of her appointment.

       Recently the Sixth Circuit decided a group of cases pertaining to this matter

captioned as Ramsey, et al. v. Commissioner of Social Security.14 Ramsey addresses the

issue of whether claimants appealing from district court orders waived challenges to the

constitutional legitimacy of the ALJs in their cases by failing to assert those challenges

during the administrative proceedings.15 The Court ruled that such appellants had not


7
  ECF Nos. 17 (Russell), 20 (Commissioner), 22 (Russell reply).
8
  ECF Nos. 17, Attachment 1 (Russell fact sheet, 21 (Commissioner fact sheet).
9
  ECF No. 23.
10
   ECF No. 25.
11
   138 S.Ct. 2044 (2018).
12
   Id. at 2055.
13
   Ramsey v. Comm’n of Soc. Sec., 2020 WL 5200979, at 3, fn. 1 (6th Cir. 2020).
14
   Id. at 3.
15
   Id.
                                              2
        Case: 3:19-cv-01934-WHB Doc #: 26 Filed: 09/30/20 3 of 3. PageID #: 780




waived those challenges16 and determined that these cases must be remanded for new

administrative hearings before constitutionally appointed ALJs other than the ALJ who

presided over the claimant’s first hearing.17

          Russell, like the claimants in Ramsey, had his claim denied by an invalidly

appointed ALJ. Therefore, under the mandate of Ramsey, this matter is hereby remanded

to the Social Security Administration for a new hearing of the underlying claim before a

properly appointed ALJ other than the one who presided over the original hearing.

          IT IS SO ORDERED.

Dated: September 30, 2020                             s/William H. Baughman Jr.
                                                      United States Magistrate Judge




16
     Id. at 12.
17
     Id. at 2.
                                                3
